DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	
Applicant’s arguments, see page 4, filed 06/01/2022, with respect to Claim 1, 8 and 15 have been fully considered and are persuasive.  The 102 rejection of 03/01/2022 has been withdrawn. 
Applicant's arguments filed 06/01/2022, regarding the 101 rejection, have been fully considered but they are not persuasive. The applicant argues that the concepts recited in the claims are directed to a technical improvement, and to modifying how information is graphically presented to a user rather than an abstract idea. The examiner respectfully disagrees. 
	Section 2106.05(a) of the MPEP states that if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
	What is being claimed by the applicant isn’t a display, or the improvement thereof, to a computing device; what is being claim is a computing device, computing information received based on the instructions saved to a processor and then graphically displaying result via a generic user input device [0026]. 
Additionally, the polygons are just visual representations of a domain (indications of the probability of the presence of a particular characteristic (i.e. reservoir effectiveness, source rock presence, seal presence, etc.)). A general example of this logic would be to take data, via an excel spreadsheet, color code it based on the data meeting specified criteria and present it on a graph. A more specific example is provided by the MPEP (2106.05(a)(I)(viii)). It is for these reasons the examiner maintains the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computing device comprising: a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising: receiving geological survey data of a geographical area, the geographical area including a basin; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value; overlaying the first set polygons onto a map of the geographical area; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons; and displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin and the map of the geographical area comprising the first set of polygons overlaid on the map of the geographical area.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “receiving geological survey data of a geographical area, the geographical area including a basin; overlaying the first set of polygons onto a map of the geographical area; displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing device, a processing device, a non-transitory memory device;
In Claim 8: a process device;
In Claim 15: a non-transitory computer-readable medium, processing device.
The additional element in the preamble of “A computing device comprising: a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations” is not qualified for a meaningful limitation because it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the previously described abstract idea.  A “processing device” (generic processor) is generally recited and is not qualified as a particular machine. A non-transitory memory/computer-readable medium device represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

	Allowable Subject Matter
Claims 1-5, 7-12 and 14-19 would be allowable if written overcome the 101 rejection set forth in this office action.
	Regarding Claim 1, Kayum teaches a computing device [0005] comprising: a processing device [0055]; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations [0005] comprising: receiving geological survey data of a geographical area, the geographical area including a basin [Abstract] ; generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic [0004; 0060; 0193]; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value [[0004]; Claim 13; Fig. 2A, 2B]; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value [[Claim 13]; Fig. 2A-2B; 0079-0080]; and displaying, for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin [[0135-0136]; Fig. 8-9].
	Kayum, along with any other reference, fails to teach, overlaying the first set of polygons of the first det of polygons using the predicted value; generating the basin score by aggregating the presence score of each polygon of the first set of polygons and displaying the map of the geographical area comprising the first set of polygons overlaid on the map of the geographical area. It is for these reasons Claim 1 and all of its dependencies are allowable.
	Regarding Claim 8 and 15, which recites all of the limitations of Claim 1 and differs only in that it is a method and non-transitory medium claim, respectively, rather than a device claim, is allowable for the same reasons and rationale as discussed in Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863